     Case 2:19-cr-00663-JFW Document 67 Filed 11/20/20 Page 1 of 2 Page ID #:306



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     SCOTT D. TENLEY (Cal. Bar No. 298911)
 4   Assistant United States Attorney
          Ronald Reagan Federal Bldg & U.S. Courthouse
 5        411 West 4th Street, Suite 8000
          Santa Ana, California 92701
 6        Telephone: (714) 338-2829
          Facsimile: (714) 338-3561
 7        E-mail:    scott.tenley@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
                            UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,               No. CR 19-663-JFW-1
12
               Plaintiff,                    ORDER FINDING DEFENDANT
13                                           WEON KEUK LEE IN BREACH OF PLEA
                      v.                     AGREEMENT
14
     WEON KEUK LEE,
15
               Defendant.
16

17        The Court has reviewed the government’s motion for an ordering
18   finding defendant Weon Keuk Lee (“defendant”) in breach of the plea
19   agreement and supporting documents filed concurrently therewith, all
20   of which were filed in this matter on October 21, 2020.           [The Court
21   has also considered defendant’s opposition brief, the government’s
22   reply brief, and arguments presented by the parties during the motion
23   hearing on November 23, 2020.]
24        For the reasons stated in the government’s pleadings, the Court
25   finds that defendant materially breached his plea agreement with the
26   government by knowingly and intentionally failing to appear and plead
27   guilty to the single-count indictment by August 31, 2020 and that the
28
Case 2:19-cr-00663-JFW Document 67 Filed 11/20/20 Page 2 of 2 Page ID #:307
